Exhibit 10.2

 

Registration Rights Agreement

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 16, 2011 by and between RLJ Lodging Trust, a Maryland real estate
investment trust (the “Company”), and the holders listed on Schedule I hereto
(each an “Initial Holder” and, collectively, the “Initial Holders”).

 

WHEREAS, the Company intends to engage in various related transactions
(collectively, the “IPO Transactions”) pursuant to which, among other things,
the Company will effect an initial public offering of common shares of
beneficial interest, par value $0.01 per share (the “Common Shares”);

 

WHEREAS, in connection with the IPO Transactions, the Company intends to engage
in certain consolidation transactions (the “Consolidation Transactions”)
pursuant to which, among other things, the Initial Holders will receive Common
Shares on the closing date of the Consolidation Transactions in exchange for
their respective interests in the entities participating in the Consolidation
Transactions (the “Private Placement Shares”), as set forth on Schedule I
hereto; and

 

WHEREAS, the Company has agreed to grant to the Initial Holders (and their
permitted assignees and transferees) the registration rights described in this
Agreement (the “Registration Rights”).

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.         DEFINITIONS

 

The following capitalized terms used herein have the following meanings:

 

“Agreement” is defined in the preamble hereto.

 

“Blackout Period” is defined in Section 2.1(f) hereof.

 

“Business Day” any Monday, Tuesday, Wednesday, Thursday or Friday other than a
day on which banks and other financial institutions are authorized or required
to be closed for business in the State of New York.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Shares” is defined in the recitals hereto.

 

“Company” is defined in the preamble hereto.

 

“Consolidation Transactions” is defined in the recitals hereto.

 

“Demand Registration Notice” is defined in Section 2.1(a) hereof.

 

“Demand Registration Statement” is defined in Section 2.1(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

“Holder” means (a) any Initial Holder who is the record or beneficial owner of
any Registrable Security or (b) any assignee or transferee of such Initial
Holder, provided such assignee or transferee agrees in writing to be bound by
the all the provisions hereof.

 

“Initial Holder” is defined in the preamble hereto.

 

“IPO Closing Date” means the closing date of the Company’s initial public
offering.

 

“IPO Transactions” is defined in the recitals hereto.

 

“Maximum Threshold” is defined in Section 2.1(d) hereof.

 

“Outside Date” means September 30, 2011.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Prospectus” means the prospectus or prospectuses included in any Demand
Registration Statement or other registration statement contemplated by
Section 2.1(e), including any documents incorporated therein by reference.

 

“Registrable Securities” means the Private Placement Shares and any additional
Common Shares issued with respect thereto by way of share dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise, and any Common Shares or
shares of common stock issuable upon conversion, exercise or exchange thereof.

 

“Registration Rights” is defined in the recitals hereto.

 

“Registration Statement” means a Demand Registration Statement or other
registration statement contemplated by Section 2.1(e), including any documents
incorporated therein by reference.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Suspension Event” is defined in Section 2.2(a) hereof.

 

“Underwritten Offering” is defined in Section 2.1(d) hereof.

 

“Underwritten Offering Notice” is defined in Section 2.1(d) hereof.

 

SECTION 2.         REGISTRATION RIGHTS

 

2.1           Demand Registration Rights.

 

(a)           Demand Registration.  Subject to Sections 2.1(f) and 2.2 hereof,
at any time after the date that is 180 days after the IPO Closing Date, each
Holder may deliver to the Company a written notice (a “Demand Registration
Notice”) informing the Company of such Holder’s desire to have some or all of
its Registrable Securities registered for resale and specifying the number of
Registrable Securities to be registered by the Company (“Demand Registration”). 
Upon receipt of a Demand Registration Notice from a Holder requesting
registration of the lesser of (i) two hundred thousand (200,000) Registrable

 

2

--------------------------------------------------------------------------------


 

Securities or (ii) all of such Holder’s Registrable Securities, if the Company
has not already caused such Registrable Securities to be included as part of an
existing shelf registration statement and related prospectus that the Company
then has on file with, and which has been declared effective by, the Commission
and which remains in effect and not subject to any stop order, injunction or
other order or requirement of the Commission (in which event the Company shall
be deemed to have satisfied its registration obligation under this Section 2.1
with respect to such Registrable Securities), then the Company shall cause to be
filed with the Commission as soon as reasonably practicable after receiving the
Demand Registration Notice, but in no event more than sixty (60) days following
receipt of such notice, a new registration statement and related prospectus
covering the resale of the Registrable Securities on a delayed or continuous
basis (the “Demand Registration Statement”), which complies as to form in all
material respects with applicable Commission rules providing for the sale by
such Holder or group of Holders of such Registrable Securities.  The Company
agrees (subject to Section 2.2 hereof) to use commercially reasonable efforts to
cause the Demand Registration Statement to be declared effective by the
Commission as soon as practicable.

 

Subject to Section 2.2 hereof, the Company agrees to use commercially reasonable
efforts to keep any Demand Registration Statement continuously effective
(including the preparation and filing of any amendments and supplements
necessary for that purpose) until the earlier of (i) the date that is two
(2) years after the date of effectiveness of such Demand Registration Statement,
(ii) the date on which all of the Registrable Securities covered by such Demand
Registration Statement are eligible for sale without registration pursuant to
Rule 144 (or any successor provision) under the Securities Act without volume
limitations or other restrictions on transfer thereunder, or (iii) the date on
which the Holder or Holders consummate the sale of all of the Registrable
Securities registered under such Demand Registration Statement.

 

Notwithstanding the foregoing, the Company may at any time (including, without
limitation, prior to or after receiving a Demand Registration Notice from a
Holder), in its sole discretion, include all additional Registrable Securities
then outstanding or any portion thereof in any registration statement, including
by virtue of adding such Registrable Securities as additional securities to a
Demand Registration Statement or an existing shelf registration statement
pursuant to Rule 462(b) under the Securities Act (in which event the Company
shall be deemed to have satisfied its registration obligation under this
Section 2.1(a) with respect to the Registrable Securities so included, so long
as such registration statement remains effective and not the subject of any stop
order, injunction or other order of the Commission).

 

(b)           Notice to Holders.  Upon receipt of a valid Demand Registration
Notice, the Company shall give written notice of the proposed filing of the
Demand Registration Statement to all other Holders as soon as practicable, and
each Holder who wishes to participate in such Demand Registration Statement
shall notify the Company in writing within ten (10) Business Days after the
receipt by the Holder of the notice from the Company, and shall specify in such
notice the number of Registrable Securities to be included in the Demand
Registration Statement.

 

(c)           Offers and Sales.  All offers and sales of Registrable Securities
covered by a Demand Registration Statement by the Holder thereof shall be
completed within the period during which such Demand Registration Statement
remains effective and not the subject of any stop order, injunction or other
order of the Commission.  Upon notice that such Demand Registration Statement is
no longer effective, no Holder will offer or sell the Registrable Securities
covered by such Demand Registration Statement.  If directed in writing by the
Company, each Holder will return all undistributed copies of the related
Prospectus in such Holder’s possession upon the expiration of such period.

 

3

--------------------------------------------------------------------------------


 

(d)           Underwritten Registered Resales.  If (i) at any time after the
date that is 180 days after the IPO Closing Date a Holder or Holders deliver to
the Company a Demand Registration Notice requesting registration of a number of
Registrable Securities equal to at least twenty percent (20%) of the Private
Placement Shares originally issued in the Consolidation Transactions or (ii) at
any time after the date that is 365 days after the IPO Closing Date a Holder or
Holders deliver to the Company a Demand Registration Notice requesting
registration of a number of Registrable Securities equal to at least ten percent
(10%) of the Private Placement Shares originally issued in the Consolidation
Transactions (an “Underwritten Offering Notice”), then such Holder(s) shall be
entitled to effect the sale of such Registrable Securities through an
underwritten public offering (an “Underwritten Offering”); provided, however,
that the Company shall not be obligated to effect more than three Underwritten
Offerings under this Section 2.1(d); and provided, further, that the Company
shall not be obligated to effect, or take any action to effect, an Underwritten
Offering (i) within one hundred eighty (180) days following the last date on
which an Underwritten Offering was effected pursuant to this Section 2.1(d) or
during any lock-up period required by the underwriters in any prior Underwritten
Offering conducted by the Company on its own behalf or on behalf of selling
shareholders, or (ii) during the period commencing with the date thirty (30)
days prior to the Company’s good faith estimate of the date of filing of
(provided the Company is actively employed in good faith commercially reasonable
efforts to file such registration statement), and ending on a date sixty (60)
days after the effective date of, a registration statement with respect to an
offering by the Company with respect to which the Company gave notice pursuant
to Section 2.2(a).  Upon receipt of a valid Underwritten Offering Notice for an
Underwritten Offering in accordance with the terms of this Section 2.1(d), the
Company shall give written notice of the proposed Underwritten Offering to all
other Holders as soon as practicable, and each Holder who wishes to participate
in such Underwritten Offering shall notify the Company in writing within ten
(10) Business Days after the receipt by the Holder of the notice from the
Company, and shall specify in such notice the number of Registrable Securities
to be included in the Underwritten Offering.  The Company shall be entitled to
select the managing underwriters for any such Underwritten Offering.  The
Company shall cooperate with the Holder(s) and such managing underwriters in
connection with any such offering, including without limitation entering into
such customary agreements (including underwriting and lock-up agreements in
customary form) and taking all such other customary actions as the Holders or
the managing underwriters of such Underwritten Offering reasonably request in
order to expedite or facilitate the disposition of the Registrable Securities
subject to such Underwritten Offering (including, without limitation, making
members of senior management of the Company available to participate in “road
show” and other customary marketing activities), making available customary
financial and other records, pertinent corporate documents and properties of the
Company for review by the underwriters and their counsel and causing to be
delivered to the underwriters opinions of counsel to the Company and comfort
letters from the Company’s accountants in customary form, covering such matters
as are customarily covered in an underwritten public offering, as the managing
underwriters may request and addressed to the underwriters.

 

If, upon receipt of an Underwritten Offering Notice, the Company determines to
offer Common Shares or other equity securities for its own account, it shall be
entitled to register the sale of Common Shares or other equity securities in
such Underwritten Offering and to otherwise participate in such Underwritten
Offering on the same terms as the Holder(s); provided, however, that if the
managing underwriter(s) for an Underwritten Offering advises the Company and the
Holders of Registrable Securities that in their opinion the dollar amount or
number of Common Shares or other securities that the Company desires to sell,
taken together with Common Shares as to which registration has been requested
under this Section 2.1(d), exceeds the maximum dollar amount or maximum number
of securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Company shall
include in such registration statement: (i) Registrable Securities with respect
to which registration has

 

4

--------------------------------------------------------------------------------


 

been requested pursuant to an Underwritten Offering Notice (pro rata in
accordance with the number of Registrable Securities that such Holder or Holders
have requested be included in such Underwritten Offering) in a dollar amount or
maximum number of securities, as applicable, equal to seventy-five (75)% of the
Maximum Threshold and (ii) Common Shares or other securities that the Company
desires to sell for its own account in a dollar amount or maximum number of
securities, as applicable, equal to twenty-five (25)% of the Maximum Threshold.

 

(e)           Limitations on Registration Rights.  During any period when the
Company is not eligible to file a registration statement on Form S-3, each
Holder and its permitted assignees collectively shall be entitled to five
(5) exercises of the Registration Rights under Section 2.1(a); provided, that
during any period when the Company is eligible to file a registration statement
on Form S-3, each Holder and its permitted assignees shall have no limitation on
the number of exercises of the Registration Rights under Section 2.1(a);
provided, however, that the Holders, collectively and as a group, shall not be
permitted under any circumstances to exercise the Registration Rights under
Section 2.1(a) more than once in any consecutive six (6) month period and the
Company shall not be obligated to effect any Demand Registration Statement
within six (6) months after the effective date of a previous Demand Registration
Statement.  Notwithstanding the foregoing, if a Registration Statement has not
been declared effective by the Commission within one hundred twenty (120) days
after the original filing date or is suspended for more than ninety (90) days at
any one time, the Holders shall be deemed not to have exercised their
Registration Rights under Section 2.1(a).  Each Holder’s Registration Rights
granted pursuant to this Section 2.1 shall expire upon the date on which all of
such Holder’s Registrable Securities are eligible for sale without registration
pursuant to Rule 144 (or any successor provision) under the Securities Act
without volume limitations or other restrictions on transfer thereunder,
including, without limitation, paragraphs (c), (e), (f) and (h) of Rule 144.

 

(f)            Black-Out Period.  Each Holder hereby agrees that it shall not,
to the extent requested by the Company or an underwriter of securities of the
Company, directly or indirectly sell, offer to sell (including without
limitation any short sale), grant any option or otherwise transfer or dispose of
any Registrable Securities (other than to donees or affiliates of such Holder
who agree to be similarly bound) within seven (7) days prior to and for up to
sixty (60) days, in the event of any subsequent offering, following the
effective date of a registration statement of the Company filed under the
Securities Act or the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities (the “Black-Out
Period”); provided, however, that:

 

(i)            with respect to the Black-Out Period, such agreement shall not be
applicable to the Registrable Securities to be sold on such Holder’s behalf to
the public in an underwritten offering pursuant to such registration statement;

 

(ii)           all executive officers and trustees of the Company then holding
Common Shares shall enter into similar agreements;

 

(iii)          the Company shall use commercially reasonable efforts to obtain
similar agreements from each 10% or greater shareholder of the Company;

 

(iv)          such Holder shall be allowed any concession or proportionate
release allowed to any officer, trustee or other 10% or greater shareholder of
the Company that entered into similar agreements; and

 

(v)           no Holder shall be subject to more than two (2) Black-Out Periods
in any one (1) calendar year.

 

5

--------------------------------------------------------------------------------


 

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the Registrable
Securities subject to this Section 2.1(f) and to impose stop transfer
instructions with respect to the Registrable Securities and such other Common
Shares of any Holder (and the Common Shares or securities of every other Person
subject to the foregoing restriction) until the end of such period.

 

2.2           Suspension of Offering.

 

(a)           Notwithstanding Section 2.1 hereof, the Company shall be entitled
to postpone the filing of a Registration Statement, and from time to time to
require Holders not to sell under a Registration Statement or to suspend the
effectiveness thereof, if (i) the Company is actively pursuing an underwritten
primary offering of equity securities of the Company, or (ii) the negotiation or
consummation of a transaction by the Company or its subsidiaries is pending or
an event has occurred, which negotiation, consummation or event would require
additional disclosure by the Company in the Registration Statement of material
information which the Company has a bona fide business purpose for keeping
confidential and the non-disclosure of which in the Registration Statement would
be expected, in the Company’s reasonable determination, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance a “Suspension Event”); provided, however, that the
Company may not delay, suspend or withdraw such Registration Statement for more
than ninety (90) days at any one time, or more than twice in any twelve (12)
month period.  Upon receipt of any written notice from the Company of the
happening of any Suspension Event during the period the Registration Statement
is effective or if as a result of a Suspension Event the Registration Statement
or related Prospectus contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were made
(in the case of the Prospectus) not misleading, each Holder agrees that (x) it
will immediately discontinue offers and sales of the Registrable Securities
under such Registration Statement until the Holder receives copies of a
supplemental or amended Prospectus (which the Company agrees to promptly
prepare) that corrects the misstatement(s) or omission(s) referred to above and
receives notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(y) it will maintain the confidentiality of any information included in the
written notice delivered by the Company unless otherwise required by law or
subpoena.  If so directed by the Company, each Holder will deliver to the
Company all copies of the Prospectus covering the Registrable Securities current
at the time of receipt of such notice, other than permanent file copies then in
the possession of such Holder’s counsel.

 

(b)           If all reports required to be filed by the Company pursuant to the
Exchange Act have not been filed by the required date taking into account any
permissible extension, upon written notice thereof by the Company to the
Holders, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to any Registration Statement or to require the Company take
action with respect to the registration or sale of any Registrable Securities
pursuant to any Registration Statement shall be suspended until the date on
which the Company has filed such reports, and the Company shall notify the
Holders in writing as promptly as practicable when such suspension is no longer
required.

 

2.3           Qualification. The Company shall file such documents as necessary
to register or qualify the Registrable Securities to be covered by a
Registration Statement by the time such Registration Statement is declared
effective by the Commission under all applicable state securities or “blue sky”
laws of such jurisdictions as any Holder may reasonably request in writing, and
shall use commercially reasonable efforts to keep each such registration or
qualification effective during the period such Registration Statement is
required to be kept effective pursuant to this Agreement or during the period
offers or sales are being made by the Holders, whichever is shorter, and to do
any and all other similar acts and things which may be reasonably necessary or
advisable to enable the Holders to consummate the

 

6

--------------------------------------------------------------------------------


 

disposition of such Registrable Securities in each such jurisdiction; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction or to register as a broker or dealer in such
jurisdiction where it would not otherwise be required to qualify but for this
Agreement, (ii) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (iii) take any action that would subject it to the general service
of process in any jurisdiction where it is not then so subject.

 

2.4           Additional Obligations of the Company. When the Company is
required to effect the registration of Registrable Securities under the
Securities Act pursuant to Section 2.1 of this Agreement, subject to Section 2.2
hereof, the Company shall:

 

(a)           prepare and file with the Commission such amendments and
supplements as to the Registration Statement and the Prospectus used in
connection therewith as may be necessary (i) to keep such Registration Statement
effective and (ii) to comply with the provisions of the Securities Act with
respect to the disposition of the Registrable Securities covered by such
Registration Statement, in each case for such time as is contemplated in
Section 2.1;

 

(b)           furnish, without charge, to the Holders such number of copies of
the Registration Statement, each amendment and supplement thereto (in each case
including all exhibits), and the Prospectus included in such Registration
Statement (including each preliminary Prospectus) in conformity with the
requirements of the Securities Act as the Holders may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by the Holders;

 

(c)           notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(d)           promptly use commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of a Registration Statement,
and, if any such order suspending the effectiveness of a Registration Statement
is issued, shall promptly use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment;

 

(e)           following receipt of a Demand Registration Notice and thereafter
until the sooner of completion, abandonment or termination of the offering or
sale contemplated thereby and the expiration of the period during which the
Company is required to maintain the effectiveness of the related Registration
Statement, promptly notify the Holders: (i) of the existence of any fact of
which the Company is aware or the happening of any event which has resulted in
(A) the Registration Statement, as then in effect, containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make any statements therein not misleading or
(B) the Prospectus included in such Registration Statement containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make any statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) of the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be appropriate or that there exist circumstances
not yet disclosed to the public which make further sales under such Registration
Statement inadvisable pending such disclosure and post-effective amendment; and,
if the notification relates to any event described in either of the clauses
(i) or (ii) of this Section 2.4(e), subject to Section

 

7

--------------------------------------------------------------------------------


 

2.2 above, at the request of the Holders, the Company shall prepare and, to the
extent the exemption from the prospectus delivery requirements in Rule 172 under
the Securities Act is not available, furnish to the Holders a reasonable number
of copies of a supplement or post-effective amendment to such Registration
Statement or related Prospectus or file any other required document so that (1)
such Registration Statement shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(f)            use commercially reasonable efforts to cause all such Registrable
Securities to be listed on the national securities exchange on which the Common
Shares are then listed, if the listing of Registrable Securities is then
permitted under the rules of such national securities exchange; and

 

(g)           if requested by any Holder participating in the offering of
Registrable Securities, incorporate in a prospectus supplement or post-effective
amendment such information concerning the Holder or the intended method of
distribution as the Holder reasonably requests to be included therein and is
reasonably necessary to permit the sale of the Registrable Securities pursuant
to the Registration Statement, including, without limitation, information with
respect to the number of Registrable Securities being sold, the purchase price
being paid therefor and any other material terms of the offering of the
Registrable Securities to be sold in such offering; provided, however, that the
Company shall not be obligated to include in any such prospectus supplement or
post-effective amendment any requested information that is not required by the
rules of the Commission and is unreasonable in scope compared with the Company’s
most recent prospectus or prospectus supplement used in connection with a
primary or secondary offering of equity securities by the Company.

 

2.5           Obligations of the Holder.  In connection with any Registration
Statement utilized by the Company to satisfy the Registration Rights pursuant to
this Section 2, each Holder agrees to cooperate with the Company in connection
with the preparation of the Registration Statement, and each Holder agrees that
it will (i) respond within ten (10) Business Days to any written request by the
Company to provide or verify information regarding the Holder or the Holder’s
Registrable Securities (including the proposed manner of sale) that may be
required to be included in such Registration Statement and related Prospectus
pursuant to the rules and regulations of the Commission, and (ii) provide in a
timely manner information regarding the proposed distribution by the Holder of
the Registrable Securities and such other information as may be requested by the
Company from time to time in connection with the preparation of and for
inclusion in the Registration Statement and related Prospectus.

 

SECTION 3.         INDEMNIFICATION; CONTRIBUTION

 

3.1           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless each Holder and each Person, if any, who controls any Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and any of their partners, members, officers, trustees, employees
or representatives, as follows:

 

(i)            against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not

 

8

--------------------------------------------------------------------------------


 

misleading or arising out of or based upon any untrue statement or alleged
untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company; and

 

(iii)          against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto), or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to such
Holder by the Company, if such loss, liability, claim, damage, judgment or
expense would not have arisen had such delivery occurred.

 

3.2           Indemnification by Holder. Each Holder (and each permitted
assignee of such Holder, on a several basis) severally and not jointly agrees to
indemnify and hold harmless the Company, and each of its trustees and officers
(including each trustee and officer of the Company who signed a Registration
Statement), each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
other Holder as follows:

 

(i)            against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities of such Holder were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)           against any and all loss, liability, claim, damage, judgment and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such

 

9

--------------------------------------------------------------------------------


 

alleged untrue statement or omission, if such settlement is effected with the
written consent of such Holder; and

 

(iii)          against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or
(ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto) or (B) any Holder’s failure to deliver
an amended or supplemental Prospectus furnished to the Holder by the Company, if
such loss, liability, claim, damage or expense would not have arisen had such
delivery occurred.  Notwithstanding the provisions of this Section 3.2, a Holder
and any permitted assignee shall not be required to indemnify the Company, its
officers, trustees or control persons with respect to any amount in excess of
the amount of the net proceeds actually received by such Holder or such
permitted assignee, as the case may be, from sales of the Registrable Securities
of such Holder under the Registration Statement that is the subject of the
indemnification claim; and provided further, that the foregoing indemnification
shall not apply to a Holder that is a governmental entity unless such Holder is
authorized by applicable law to provide such indemnification.

 

3.3           Conduct of Indemnification Proceedings.  An indemnified party
hereunder shall give reasonably prompt notice to the indemnifying party of any
action or proceeding commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify the indemnifying party (i) shall not
relieve the indemnifying party from any liability which it may have under the
indemnity agreement provided in Sections 3.1 or 3.2 above, unless and only to
the extent it did not otherwise learn of such action and the lack of notice by
the indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses, and (ii) shall not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided under Sections 3.1 or 3.2 above.  If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld; provided, however, that the indemnifying party
will not settle, compromise or consent to the entry of any judgment with respect
to any such action or proceeding without the written consent of the indemnified
party unless such settlement, compromise or consent secures the unconditional
release of the indemnified party of all liability at no cost or expense to the
indemnified party; and provided further, that, if the indemnified party
reasonably determines that a conflict of interest exists where it is advisable
for the indemnified party to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it which are
different from or in addition to those available to the indemnifying party, then
the indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense. If the indemnifying party is not entitled to assume the defense
of such action or proceeding as a result of the second proviso to the preceding
sentence, the indemnifying party’s counsel shall be entitled to conduct the
indemnifying party’s defense and counsel for the indemnified party shall be
entitled to conduct the defense of the indemnified party, it being understood
that both such counsel will cooperate with each other to conduct the defense of
such action or proceeding as efficiently as possible. If the indemnifying party
is not so entitled to assume the defense of

 

10

--------------------------------------------------------------------------------


 

such action or does not assume such defense, after having received the notice
referred to in the first sentence of this paragraph, the indemnifying party will
pay the reasonable fees and expenses of counsel for the indemnified party. In
such event, however, the indemnifying party will not be liable for any
settlement effected without the written consent of the indemnifying party (which
consent will not be unreasonably withheld). If an indemnifying party is entitled
to assume, and assumes, the defense of such action or proceeding in accordance
with this paragraph, the indemnifying party shall not be liable for any fees and
expenses of counsel for the indemnified party incurred thereafter in connection
with such action or proceeding.

 

3.4           Contribution.

 

(a)           In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections 3.1 and
3.2 above is for any reason held to be unenforceable by the indemnified party
although applicable in accordance with its terms, the Company and the relevant
Holder shall contribute to the aggregate losses, liabilities, claims, damages
and expenses of the nature contemplated by such indemnity agreement incurred by
the Company and the Holder, in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Holder on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, or expenses.  The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

 

(b)           The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.4, a Holder shall not be
required to contribute any amount in excess of the amount of the net proceeds
actually received by such Holder from sales of the Registrable Securities of
such Holder under the Registration Statement that is the subject of the
indemnification claim.

 

(c)           Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 3.4, each Person, if
any, who controls a Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as the Holder, and each trustee
of the Company, each officer of the Company who signed a Registration Statement
and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Company.

 

SECTION 4.         EXPENSES

 

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) Commission,
stock exchange and FINRA registration and filing fees, (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement), (iii) all
printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent public accountants and
any other accounting fees, charges and expenses incurred by the Company
(including, without limitation, any

 

11

--------------------------------------------------------------------------------


 

expenses arising from any “comfort” letters or any special audits incident to or
required by any registration or qualification).  Each Holder shall be
responsible for the payment of any brokerage and sales commissions, fees and
disbursements of such Holder’s counsel, accountants and other advisors, and any
transfer taxes relating to the sale or disposition of the Registrable Securities
by such Holder pursuant to this Agreement.

 

SECTION 5.         RULE 144 COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act.  In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with the
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such names as such Holder may
reasonably request at least five (5) Business Days prior to any sale of
Registrable Securities hereunder.

 

SECTION 6.         MISCELLANEOUS

 

6.1           Integration; Amendment.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the matters set forth herein
and supersedes and renders of no force and effect all prior oral or written
agreements, commitments and understandings among the parties with respect to the
matters set forth herein. Except as otherwise expressly provided in this
Agreement, no amendment, modification or discharge of this Agreement shall be
valid or binding unless set forth in writing and duly executed by each of the
parties hereto.

 

6.2           Waivers.  No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set forth in such instrument.
Neither the waiver by any of the parties hereto of a breach or a default under
any of the provisions of this Agreement, nor the failure of any of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

 

6.3           Assignment; Successors and Assigns.  This Agreement and the rights
granted hereunder may not be assigned by a Holder without the written consent of
the Company; provided, however, that a Holder may assign its rights and
obligations hereunder, without such consent, in connection with a transfer of
some or all of such Holder’s Registrable Securities (i) to the extent permitted
under the Charter and (ii) provided such transferee agrees in writing to be
bound by all of the provisions hereof and the Holder provides written notice to
the Company within ten (10) days of the effectiveness of such assignment.  This
Agreement shall inure to the benefit of and be binding upon all of the parties
hereto and their respective heirs, executors, personal and legal
representatives, successors and permitted assigns, including, without
limitation, any successor of the Company by merger, acquisition, reorganization,
recapitalization or otherwise.

 

6.4           Notices.  All notices called for under this Agreement shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) on the first Business Day following the date of dispatch if
delivered by a nationally recognized next-day courier service, (c) on the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid, or (d) if sent by
facsimile transmission during business hours on a Business

 

12

--------------------------------------------------------------------------------


 

Day, when transmitted and receipt is confirmed, or otherwise on the following
Business Day.  All notices hereunder shall be delivered to the parties at the
addresses set forth opposite their signatures below, or to any other address or
addressee as any party entitled to receive notice under this Agreement shall
designate, from time to time, to others in the manner provided in this
Section 6.4 for the service of notices; provided, however, that notices of a
change of address shall be effective only upon receipt thereof.

 

6.5           Specific Performance.  The parties hereto acknowledge that the
obligations undertaken by them hereunder are unique and that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
(i) compel specific performance of the obligations, covenants and agreements of
any other party under this Agreement in accordance with the terms and conditions
of this Agreement and (ii) obtain preliminary injunctive relief to secure
specific performance and to prevent a breach or contemplated breach of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

 

6.6           Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (excluding
the conflict of law provisions thereof).

 

6.7           Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

6.8           Pronouns.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or entity may require.

 

6.9           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement.  This Agreement may be
executed by facsimile signatures.

 

6.10         Severability.  If fulfillment of any provision of this Agreement,
at the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

6.11         No Third Party Beneficiaries.  Except as may be expressly provided
herein (including without limitation Section 3 hereof), it is the explicit
intention of the parties hereto that no person or entity other than the parties
hereto is or shall be entitled to bring any action to enforce any provision of
this Agreement against any of the parties hereto, and the covenants,
undertakings and agreements set forth in this Agreement shall be solely for the
benefit of, and shall be enforceable only by, the parties hereto or their
respective successors, heirs, executors, administrators, legal representatives
and permitted assigns.

 

6.12         Legend Removal.  The Company, upon the request of any Holder of
Registrable Securities, shall use its commercially reasonable efforts to remove
any legend from the certificates representing such Registrable Securities with
respect to the Securities Act and any state securities laws, and shall cause the
termination of any related stop transfer orders, if (a) such Registrable
Securities are eligible for sale without registration pursuant to Rule 144 (or
any successor provision) under the Securities Act without any volume limitations
or other restrictions on transfer under paragraphs (c), (e), (f) and (h) of
Rule 144 and (b) such Holder provides the Company with a representation letter
in customary form reasonably sufficient to establish that such limitations and
restrictions under paragraphs (c), (e), (f)

 

13

--------------------------------------------------------------------------------


 

and (h) of Rule 144 do not apply to such Registrable Securities.  Such Holder
further agrees to indemnify the Company against any loss, cost or expenses,
including reasonable expenses and attorney’s fees, incurred as a result of such
legend removal on such Holder’s behalf; provided, however, that the foregoing
indemnification shall not apply to a Holder that is a governmental entity unless
such Holder is authorized by applicable law to provide such indemnification.

 

6.13         Termination on Outside Date.  If the IPO Transactions are not
completed on or before the Outside Date, then this agreement shall terminate
automatically on the Outside Date, and each of the Company and the undersigned
shall be released from all obligations under this Agreement.

 

6.14         Initial Holders that are Governmental Entities.  Each Initial
Holder that is an entity of a state, including, without limitation, a public
pension plan, has advised the Company that some of such Initial Holder’s
obligations under this Agreement and the agreements and transactions
contemplated hereby may be limited by, and the Company agrees that, such Initial
Holder’s obligations hereunder and thereunder are made subject to, the laws of
such state, including without limitation, principles of sovereign immunity. 
Notwithstanding Section 6.6, this Section 6.14 and any provision in this
Agreement modified by the Section 6.14, shall be governed with respect to such
Initial Holder by the laws of the state under which such Initial Holder was
created.

 

[Signatures on following page]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

Address:

 

THE COMPANY:

 

 

 

3 Bethesda Metro Center, Suite 1000

 

RLJ LODGING TRUST, a Maryland real estate investment trust

Bethesda, MD 20814

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

 

Name:

Thomas J. Baltimore, Jr.

 

 

Title:

President and Chief Executive Officer

 

 

 

Address: See Schedule I for the

 

INITIAL HOLDERS:

addresses of the Initial Holders

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Edgar B. Alvarado

 

 

Name:

Edgar B. Alvarado

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Mark Cloghessy

 

 

Name:

Mark Cloghessy

 

 

Title:

Authorized Signatory

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Edgar B. Alvarado

 

 

Name:

Edgar B. Alvarado

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Mark Cloghessy

 

 

Name:

Mark Cloghessy

 

 

Title:

Authorized Signatory

 

 

 

 

 

ALLSTATE PLANS MASTER TRUST

 

 

 

 

 

By:

/s/ Keith E. Bear

 

 

Name:

Keith E. Bear

 

 

Title:    Vice President, BNY Mellon Trust Company of Illinois, solely in its
capacity as Trustee for the Allstate Plans Master Trust, (as directed by the
Investment fiduciary) and not in its individual capacity.

 

 

 

 

 

BTK PARTNERS FUND III, LLC

 

 

 

 

 

By:

/s/ Marc B. Brooks

 

 

Name:

Marc B. Brooks

 

 

Title:

Managing Member

 

15

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A. AS TRUSTEE OF THE BOEING COMPANY EMPLOYEE RETIREMENT
PLANS MASTER TRUST

 

 

 

 

 

By:

/s/ Alex Vecchiet

 

 

Name:

Alex Vecchiet

 

 

Title:

Vice President, JPMorgan Chase Bank, N.A.

 

 

 

 

 

SURFBOARD & CO. (CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM)

 

 

 

 

 

By:

/s/ Randy M. Pottle

 

 

Name:

Randy M. Pottle

 

 

Title:

Senior Portfolio Manager

 

 

 

 

 

 

CALIFORNIA STATE TEACHERS’ RETIREMENT

 

 

 

 

 

By:

/s/ Christophe J. Ailman

 

 

Name:

Christophe J. Ailman

 

 

Title:

Chief Investment Officer

 

 

 

 

 

THE CHURCH PENSION FUND

 

 

 

 

 

By:

/s/ James Alan Snoddy

 

 

Name:

James Alan Snoddy

 

 

Title:

Senior Vice President

 

 

 

 

 

TREASURER OF THE STATE OF CONNECTICUT, AS TRUSTEE FOR THE STATE OF CONNECTICUT
RETIREMENT PLANS AND TRUST FUNDS

 

 

 

 

 

By:

/s/ Denise L. Nappier

 

 

Name:

Denise L. Nappier

 

 

Title:    Treasurer, State of Connecticut, as Trustee for the State of
Connecticut

 

 

 

 

 

GE REAL ESTATE EQUITIES

 

 

 

 

 

By:

/s/ Christine Iijima

 

 

Name:

Christine Iijima

 

 

Title:

Asset Manager

 

 

 

 

 

GENERAL MILLS GROUP TRUST

 

 

 

 

 

By:

/s/ Marie Pillai

 

 

Name:

Marie Pillai

 

 

Title:    Executive Secretary of the General Mills, Inc. Benefit Finance
Committee

 

16

--------------------------------------------------------------------------------


 

 

 

TEACHERS’ RETIREMENT SYSTEM OF THE STATE OF ILLINOIS

 

 

 

 

 

By:

/s/ Stan Rupnik

 

 

Name:

Stan Rupnik, CFA

 

 

Title:

Chief Investment Officer

 

 

 

 

 

ILLINOIS STATE BOARD OF INVESTMENT

 

 

 

 

 

By:

/s/ William R. Atwood

 

 

Name:

William R. Atwood

 

 

Title:

Executive Director, Illinois State Board of Investment

 

 

 

 

 

MARRIOTT HOTEL SERVICES, INC.

 

 

 

 

 

By:

/s/ Noah J. Silverman

 

 

Name:

Noah J. Silverman

 

 

Title:

Authorized Signatory

 

 

 

 

 

METLIFE INSURANCE COMPANY OF CONNECTICUT, BY: METROPOLITAN LIFE INSURANCE
COMPANY, ITS INVESTMENT MANAGER

 

 

 

 

 

By:

/s/ Scott Hirsch

 

 

Name:

Scott Hirsch

 

 

Title:

Director

 

 

 

 

 

COMMON PENSION FUND E

 

 

 

 

 

By:

/s/ Timothy Walsh

 

 

Name:

Timothy Walsh

 

 

Title:

Director, Division of Investment

 

 

 

 

 

TREASURER OF THE STATE OF NORTH CAROLINA

 

 

 

 

 

By:

/s/ Janet Cowell

 

 

Name:

Janet Cowell

 

 

Title:

State Treasurer

 

 

 

 

 

PRESIDIO EQUITY PARTNERS 2007-1, LLC

 

 

 

 

 

By:

/s/ Desi G. Co

 

 

Name:

Desi G. Co

 

 

Title:

Manager, Milagro Group LLC Member, Presidio Equity Partners 2007-1, LLC

 

 

 

 

 

GENERAL ELECTRIC PENSION TRUST (RLJ II INVESTOR LLC)

 

 

 

 

 

BY: GE ASSET MANAGEMENT INCORPORATED, ITS MANAGER

 

 

 

 

 

By:

/s/ Nicholas Rizzi

 

 

Name:

Nicholas Rizzi

 

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC PENSION TRUST (RLJ III INVESTOR LLC)

 

 

 

BY: GE ASSET MANAGEMENT INCORPORATED, ITS MANAGER

 

 

 

 

By:

/s/ Nicholas Rizzi

 

Name:

Nicholas Rizzi

 

Title:

Vice President

 

 

 

TEACHER RETIREMENT SYSTEM OF TEXAS

 

 

 

 

By:

/s/ Eric Lang

 

Name:

Eric Lang

 

Title:

Managing Director

 

 

 

WFC HOLDINGS CORPORATION

 

 

 

 

By:

/s/ Gilbert Shen

 

Name:

Gilbert Shen

 

Title:

Vice President

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

 

 

 

By:

/s/ Joanne Smith

 

Name:

Joanne Smith

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Robert L. Johnson

 

Name:

Robert L. Johnson

 

 

 

 

By:

/s/ Sheila Johnson

 

Name:

Sheila Johnson

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

Name:

Thomas J. Baltimore, Jr.

 

 

 

 

By:

/s/ Ross H. Bierkan

 

Name:

Ross H. Bierkan

 

 

 

 

By:

/s/ H. Van Sinclair

 

Name:

H. Van Sinclair

 

 

 

 

By:

/s/ Howard Isaacson

 

Name:

Howard Isaacson

 

 

 

 

By:

/s/ Carl Mayfield

 

Name:

Carl Mayfield

 

 

 

 

By:

/s/ Leslie D. Hale

 

Name:

Leslie D. Hale

 

18

--------------------------------------------------------------------------------


 

 

By:

/s/ Kate Henriksen

 

Name:

Kate Henriksen

 

 

 

 

By:

/s/ Frederick D. McKalip

 

Name:

Frederick McKalip

 

 

 

 

By:

/s/ Anita Cooke Wells

 

Name:

Anita Cooke Wells

 

 

 

 

By:

/s/ Rufus Rivers

 

Name:

Rufus Rivers

 

 

 

 

By:

/s/ Lisa Pickrum

 

Name:

Lisa Pickrum

 

 

 

 

By:

/s/ Mark Sample

 

Name:

Mark Sample

 

 

 

 

By:

/s/ Jeff Dauray

 

Name:

Jeff Dauray

 

19

--------------------------------------------------------------------------------


 

Schedule I

 

Initial Holders

 

Common Shares

 

Allstate Insurance Company
3075 Sanders Rd
Northbrook, IL 60062

 

1,193,354

 

Allstate Life Insurance Co.
3075 Sanders Rd
Northbrook, IL 60062

 

1,063,514

 

Allstate Plans Master Trust
3075 Sanders Rd
Northbrook, IL 60062

 

647,560

 

Boeing Company Employee Retirement Plans Master Trust
100 N Riverside Plaza
Chicago, IL 60606

 

937,972

 

BTK Partners Fund III, LLC
17 N. Loomis Street, Suite #1A
Chicago, IL 60607

 

35,091

 

Surfboard & Co. (California Public Employees’ Retirement System)
400 O Street, LPE 4800
Sacramento, CA 95811

 

11,012,962

 

California State Teachers’ Retirement System
100 Waterfront Place MS-04
West Sacramento, CA 95605

 

12,767,554

 

The Church Pension Fund
445 Fifth Avenue
NY, NY 10016

 

2,166,186

 

Treasurer of the State of Connecticut, as Trustee for the State of Connecticut
Retirement Plans and Trust Funds
53 Elm Street
Hartford, CT 06106

 

3,630,536

 

General Electric Real Estate Equities, Inc.
280 Park Avenue, 8th Floor
New York, NY 10017

 

2,813,916

 

General Electric Pension Trust (RLJ Investor II LLC & RLJ Investor III LLC)
3001 Summer Street
Stamford, Connecticut 06905

 

7,382,424

 

General Mills Group Trust
Number One General Mills Blvd
M03-11
Minneapolis, MN 55426

 

913,701

 

Teachers’ Retirement System of the State of Illinois
2815 West Washington St.
Springfield, IL 62702

 

3,630,536

 

Illinois State Board of Investments
180 N. LaSalle Street, Suite 2015
Chicago, IL 60601

 

1,052,755

 

Marriott Hotel Services, Inc.
10400 Fernwood Road
Bethesda, MD 20817

 

1,827,403

 

MetLife Insurance Company of Connecticut
10 Park Avenue
Morristown, NJ 07960

 

937,972

 

 

20

--------------------------------------------------------------------------------


 

Common Pension Fund E
Regular:
Division of Investment
P.O. Box 290
Trenton, New Jersey 08625-0290
Attn: Director, Division of Investment



Overnight:
Division of Investment
50 West State Street-9th Floor
Trenton, New Jersey 08608
Attn: Director, Division of Investment

 

5,445,804

 

Treasurer of the State of North Carolina
325 N. Salisbury Street
Raleigh, NC 27603

 

3,630,536

 

Presidio Equity Partners 2007-1, LLC
50 California Street, Suite 1570
San Francisco, CA 94114

 

63,230

 

Teacher Retirement System of Texas
1000 Red River Street
Autin, TX 78701

 

5,627,832

 

WFC Holdings Corporation
c/o Gilbert Shen
600 California Street, 20th Floor
San Francisco, CA 94108

 

913,701

 

Zurich American Insurance Company
c/o Sean Bannon
105 East 17th Street, 4th Floor
New York, NY 1003

 

1,228,214

 

Robert L. Johnson
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

1,127,022

 

Sheila Johnson
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

1,127,022

 

Thomas J. Baltimore, Jr.
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

621,910

 

Ross H. Bierkan
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

293,662

 

H. Van Sinclair
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

146,829

 

 

21

--------------------------------------------------------------------------------


 

Howard Isaacson
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

121,459

 

Carl Mayfield
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

119,583

 

Leslie D. Hale
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

118,645

 

Kate Henriksen
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

114,076

 

Frederick McKalip
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

51,778

 

Anita Cooke Wells
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

37,752

 

Mark Sample
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

12,271

 

Jeff Dauray
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

35,762

 

Rufus Rivers
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

9,379

 

Lisa Pickrum
c/o RLJ Lodging Trust
3 Bethesda Metro Center, Suite 1000
Bethesda, MD 20814

 

5,627

 

 

22

--------------------------------------------------------------------------------